DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a valve device as claimed, particularly including: an operating unit including an operating rod; a first pushing member capable of advancing in a same direction as the operating rod by being pushed by the operating rod; a plate like member including at least one moment arm, a force point pushed by the first pushing member at a first end which is an end on an axial center side of the first pushing member, a fulcrum at a second end which is an end on a side different from the axial center, and an action point between the force point and the fulcrum; and a second pushing member capable of advancing in a same direction as the first pushing member by receiving a force from the action point of the moment arm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 4,955,582 to Baumann is considered the closest prior art to Applicant’s overall invention, and discloses 
	US 2,989,982 to Soderberg is considered the closest art to Applicant’s plate like member, and teaches that it was known to use such a plate like member (24, 73) having a plurality of arms (see FIG 3) which have differing force points, fulcrums and actuation points, in order to actuate a valve.
	Importantly, modifying Baumann to further have an operating unit including an operating rod, such that the first pushing member (Baumann’s 14, 23) is capable of advancing in a same direction as the operating rod by being pushed by the operating 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/WILLIAM M MCCALISTER/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             
8/17/21